t c memo united_states tax_court estate of claude c focardi deceased nina m focardi personal representative petitioner v commissioner of internal revenue respondent nina m focardi petitioner v commissioner of internal revenue respondent docket nos filed date edward f koren and douglas a wright for petitioners stephen r takeuchi for respondent memorandum opinion laro judge in docket no estate of claude c focardi deceased decedent nina m focardi personal representative petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure and dollar_figure in the estate’s federal gift_tax for and respectively in docket no nina m focardi focardi petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure and dollar_figure in focardi’s federal gift_tax for and respectively the cases resulting from these petitions were consolidated for purposes of trial briefing and opinion following the parties’ stipulation of the applicable_value of the stock discussed herein1 and the submission of these cases under rule we now decide whether the respective revocable spousal interests contained in four grantor retained annuity trusts grats are qualified interests under sec_2702 we hold they are not we also decide whether the grats created annuities that are valued on the basis of their stated term of years as opposed to annuities that are valued on the basis of the actuarial life of the particular grantor in that the documents establishing the grats state that the spousal interest sec_1 the parties’ stipulation as to the applicable_value of the relevant stock resulted from their submission of that issue to binding arbitration the arbitrator concluded that the applicable_value of each share of that stock was dollar_figure unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and references to the regulations under sec_2702 are to those regulations before amendment by t d fed reg date the amendments to those regulations are not applicable here in that they apply to trusts created on or after date the date the amendments were published in proposed form in the federal_register see sec_25_2702-7 gift_tax regs as amended by t d supra are to be disregarded if they are not qualified interests and such disregard makes each annuity one for its set term of years we hold that the grats do not create annuities for their stated term of years preface background all facts were set forth in stipulations or contained in the exhibits submitted therewith we find the facts accordingly focardi is decedent’s surviving_spouse and the personal representative of his estate when the petition was filed in docket no nina m focardi resided in st petersburg florida when the petition was filed in docket no the legal address of decedent’s estate was in st petersburg florida docket no on date decedent transferred big_number shares of stock of great bay distributors inc great bay into a_trust decedent 2-year grat named claude c focardi two year grantor_retained_annuity_trust on the same day decedent transferred big_number shares of great bay stock into a_trust decedent 4-year grat named claude c focardi four year grantor_retained_annuity_trust the terms of the instruments establishing the decedent 2-year grat and the decedent 4-year grat collectively decedent grats were identical in all material regards except for the annuity term and the percentage used to calculate the amount of the first annuity_payment on date and decedent filed a form_709 united_states gift and generation-skipping_transfer_tax return for and respectively reporting that his date transfer was a gift_for federal gift_tax purposes on the return decedent calculated the value of that gift by reducing the value of his transferred shares by the actuarially determined value of a 2-life annuity under sec_7520 ie the present_value of the annuity payable until the earlier of the end of the applicable or 4-year term or the deaths of both decedent and focardi on the return decedent reported gifts for prior periods inclusive of the taxable_gifts reported on his form_709 for respondent determined that decedent’s gift_tax for must be calculated by reducing the value of decedent’s transferred shares by the value of a single-life annuity ie the present_value of the annuity payable until the earlier of the end of the applicable or 4-year period or the death of decedent respondent also determined a gift_tax deficiency for due to the increase in prior year gifts as a result of his determination for docket no on date focardi transferred big_number shares of great bay stock into a_trust focardi 2-year grat named nina m focardi two year grat on the same day focardi transferred big_number shares of great bay stock into a_trust focardi 4-year grat named nina m focardi four year grat the terms of the instruments establishing the focardi 2-year grat and the focardi 4-year grat collectively focardi grats were identical in all material regards except for the annuity term and the percentage used to calculate the amount of the first annuity_payment on date and focardi filed a form_709 for and respectively reporting that her date transfer was a gift_for federal gift_tax purposes on the return focardi calculated the value of that gift by reducing the value of her transferred shares by the actuarially determined value of a 2-life annuity under sec_7520 ie the present_value of the annuity payable until the earlier of the end of the applicable or 4-year term or the deaths of both decedent and focardi on the return focardi reported gifts from prior periods inclusive of the taxable_gifts reported on her form_709 for respondent determined that focardi’s gift_tax for must be calculated by reducing the value of focardi’s transferred shares by the value of a single-life annuity ie the present_value of the annuity payable until the earlier of the end of the applicable or 4-year term or the death of focardi respondent also determined a gift_tax deficiency for due to the increase in prior year gifts as a result of his determination for relevant trust provisions each of the instruments establishing the decedent grats states in relevant part as follows article four irrevocable provision this agreement and the trust it creates are irrevocable and neither all nor part can be altered amended revoked or terminated prior to the time specified in this agreement by me trustee or anyone else article five administration of trust estate trustee shall hold administer and distribute the trust estate as follows a annuity term during the period beginning on the date of this agreement and ending on the date in the case of the decedent 2-year grat and in the case of the decedent 4-year grat years thereafter the annuity term trustee shall pay to me from the net_income or to the extent that net_income is insufficient from the principal of the trust an annuity the annuity in an amount equal to in the case of the decedent 2-year grat and in the case of the decedent 4-year grat percent of the initial fair_market_value of the assets contributed to the trust as finally determined for federal tax purposes the annuity will increase by twenty percent each year during the annuity term if i die before the expiration of the annuity term the trustee shall pay to my estate any part of the annuity that is accrued and undistributed at my death based on a daily proration through the date of my death the remaining trust assets are to be administered and distributed as provided elsewhere in this agreement b termination of trust except as otherwise provided in this agreement at the end of the annuity term trustee shall distribute the remaining net_income if any and principal of the trust not required to be paid out in satisfaction of the final annuity_payment as provided in article six below c annual payment additional contributions etc during the annuity term and until the final annuity_payment has been made the following provisions will apply with respect to the trust estate trustee shall distribute the annuity in at least one annual payment at the end of each taxable_year except for the taxable_year in which the annuity term ends when that payment will be made by the end of the annuity term if trustee deems it to be desirable trustee may pay less than the full annuity during any taxable_year but trustee must pay any unpaid amount no later than the due_date for filing the trust’s income_tax return for that taxable_year without regard to extensions in addition trustee may in its sole and absolute discretion distribute all or a portion of the annuity in monthly quarterly semi-annual installments or at any other time the trustee deems appropriate subject_to the time limitations of the prior sentence d qualified_annuity_interest i intend that my retained annuity interest in this trust and the annuity interest of my wife if she survives me and receives the annuity under paragraph e below be a qualified_annuity_interest as defined in code sec_2702 and sec_25_2702-3 and d all provisions of this agreement are to be interpreted accordingly and any provision of this agreement inconsistent with that intention is to be of no effect in furtherance of this intention i specifically empower trustee to amend this trust during the annuity term for the sole purpose of complying with the requirements of the foregoing code section and treasury regulations and any such amendment will apply retroactively to the inception of the trust no power right or duty under this agreement will be effective or exercisable to the extent that it would cause my retained annuity interest or my wife’s interest if any hereunder to fail to qualify as a qualified_annuity_interest under code sec_2702 and sec_25_2702-3 and d e revocable contingent spousal annuity_trust if and only if i die before the annuity term ends my wife survives me and i have not exercised my right to revoke all or a portion of my wife’s interest under this agreement then to the extent that i have not revoked such interest trustee shall hold the remaining trust assets in a marital trust for my wife trustee shall administer that marital trust for the lifetime of my wife as follows trustee shall pay to my wife or if she is deceased to her estate as an annuitant the remaining annuity which would have been paid to me if i had survived the amount time of payment source of payment except the provision for adding accumulated income to principal proration and adjustments of the annuity will be the same as the provisions for payment of qualified_annuity_interest defined in paragraph d of this article five to me if i had been living trustee shall not make any distributions from the marital trust to or for the benefit of anyone other than my wife while my wife is living during the annuity term the trustee also shall pay from the date of my death all the income that exceeds the annuity to or for the benefit of my wife at least annually after the annuity term trustee shall pay the income to or for the benefit of my wife for her lifetime at least annually g if i die during trust term and my wife does not receive annuity if and only if i die before the annuity term ends and either i have revoked in whole or in part my wife’s interest under this agreement or my wife does not survive me then the trust assets subject_to such revocation or the remaining trust assets in the event my wife does not survive me as the case may be are to be distributed to or in trust for such appointees as i shall appoint by my will in the absence of such an appointment the remaining trust assets shall be distributed to my estate article six ultimate distribution upon the expiration of the annuity term all the remaining income and principal of this trust if any are to be divided into equal shares and distributed outright and free of trust to my then living children if a child of mine predeceases me his or her share is to be distributed to his or her estate 1the decedent grats state that references to ‘my wife’ means sic nina m focardi each of the instruments establishing the focardi grats has dispositive provisions similar to the quoted parts of the decedent grats except that the word wife is used in lieu of husband and the word husband is used in lieu of wife changes have been made to gender-related pronouns and article five b states that trustee shall administer and distribute in lieu of trustee shall distribute discussion a tax is generally imposed on a taxpayer’s transfer of property by gift see sec_2501 the amount_of_the_gift equals the fair_market_value of the transferred property as of the date of the gift see sec_2512 sec_25_2512-1 gift_tax regs where property is transferred in trust with the donor retaining an interest in the property the value_of_the_gift for purposes of sec_2702 when a transferor retains the right to revoke a qualified_annuity_interest of the transferor’s continued generally is the value of the property transferred less the value of the donor’s retained_interest see sec_25_2512-5a gift_tax regs see also sec_25_2702-2 gift_tax regs the term retained means held by the same individual both before and after the transfer if a gift in trust is to a family_member however the value_of_the_gift is determined by reference to sec_2702 see sec_2702 sec_2702 provides that the value of a retained_interest that is not a qualified_interest is zero thus the value_of_the_gift is the value of the entire property sec_2702 provides that the value of a retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 defines the term qualified_interest as any interest which consists of the right to receive fixed amounts payable not less frequently than annually any interest which consists of the right to receive amounts which are payable not less frequently than annually and are a fixed percentage of the fair_market_value of the property in the trust determined annually and continued spouse the transferor is considered to have retained that interest for federal gift_tax purposes see 269_f3d_854 7th cir affg 115_tc_15 cook v commissioner t c pincite sec_25_2702-2 gift_tax regs see also sec_25_2702-2 example gift_tax regs a transfer of an interest in property with respect to which there are one or more term interests is treated as a transfer of an interest in a_trust see sec_2702 a term_interest is an interest for life or for a term of years see sec_2702 any noncontingent remainder_interest if all of the other interests in the trust consist of interests described in paragraph or the regulations interpret this definition to include a qualified_annuity_interest a qualified_unitrust_interest or a qualified_remainder_interest and state that the retention of a power_to_revoke a qualified_annuity_interest or unitrust_interest of the transferor’s spouse is treated as the retention of a qualified_annuity_interest or unitrust_interest sec_25_2702-2 gift_tax regs the regulations explain that a qualified_annuity_interest is an irrevocable right to receive a fixed amount payable to or for the benefit of the holder of the annuity interest for each taxable_year of the term and that a qualified_unitrust_interest is an irrevocable right to receive payment periodically but not less frequently than annually of a fixed percentage of the net fair_market_value of the trust assets determined annually sec_25_2702-3 and c i gift_tax regs see generally sec_25_2702-3 gift_tax regs defines the term qualified_remainder_interest the regulations also explain that in the case of a qualified_annuity_interest a fixed amount is either a set dollar amount or a set this latter statement reflects a taxpayer-favorable rule that was added to the regulations without comment the rule is not required by either the statute or the legislative_history thereunder see cong rec see generally bogdanski grat valuation the ninth circuit takes its schott est plan date portion not to exceed percent of the set portion payable in the preceding year of the initial fair_market_value of the property transferred to the trust as finally determined for federal tax purposes and that the fixed amount must be payable periodically but not less frequently than annually see sec_25_2702-3 gift_tax regs the regulations require that the trust instrument prohibit distributions from the trust to or for the benefit of any person other than the holder of the qualified annuity or unitrust_interest during the term of the qualified_interest sec_25_2702-3 gift_tax regs and fix the term of the annuity or unitrust_interest for the life of the term holder for a specified term of years or for the shorter but not the longer of those periods sec_25_2702-3 gift_tax regs respondent argues that the spousal interests at issue were not qualified interests because the spousal interests were contingent on the grantor’s failing to survive the applicable or 4-year term in other words the interests were not fixed and ascertainable and the spousal interests were not payable for the life of the term holder for a term of years or for the shorter of those periods as respondent sees it each grantor’s retained annuity is a qualified_interest to the extent that it is payable for a term of years or the grantor’s earlier death but not to the extent it continues for the surviving_spouse for the remainder of the term or until the surviving spouse’s earlier death petitioners argue that the spousal interests were qualified interests in that they were fixed and ascertainable interests existing for a specified term of years for the life of the term holders or for the shorter of the two petitioners assert that the grats operated in the same manner as the grats in 319_f3d_1203 9th cir revg and remanding tcmemo_2001_110 which the court_of_appeals for the ninth circuit held were qualified interests under sec_2702 petitioners stress that the court_of_appeals for the ninth circuit concluded in schott that sec_25_2702-2 example gift_tax regs establishes contrary to respondent’s position both there and here that a spousal interest is not disqualified simply because it is contingent upon a spouse’s surviving the grantor petitioners recognize that sec_25_2702-2 example and example gift_tax regs states example a transfers property to an irrevocable_trust retaining the right to receive the income for years upon expiration of years the income of the trust is payable to a’s spouse for years if living upon expiration of the spouse’s interest the trust terminates and the trust corpus is payable to a’s child a retains the right to revoke the spouse’s interest because the transfer of property to the trust is not incomplete as to all interests in the property ie a has made a completed_gift of the remainder_interest sec_2702 applies continued this court and the court_of_appeals for the seventh circuit in 115_tc_15 affd 269_f3d_854 7th cir held that the grats there which were similar to the grats here were not qualified interests because they were contingent petitioners argue that cook is factually distinguishable from this case and schott in that the grats in cook unlike the grats here and in schott involved a further contingency that the grantor and spouse remain married we agree with respondent that the spousal interests at issue are not qualified interests the spouse in no case will ever receive any payments from the grats if the grantor survives the applicable or 4-year term because the interests by their terms are payable only if the grantor predeceases the spouse during the applicable term the interests therefore are not fixed and ascertainable upon the inception of the trusts as i sec_5 continued a’s power_to_revoke the spouse’s term_interest is treated as a retained_interest for purposes of sec_2702 because no interest retained by a is a qualified_interest the amount_of_the_gift is the fair_market_value of the property transferred to the trust example the facts are the same as in example except that both the term_interest retained by a and the interest transferred to a’s spouse subject_to a’s right of revocation are qualified annuity or unitrust interests the amount_of_the_gift is the fair_market_value of the property transferred to the trust reduced by the value of both a’s qualified_interest and the value of the qualified_interest transferred to a’s spouse subject_to a’s power_to_revoke required by the regulations the term of the spousal annuity if it does become payable on account of the grantor’s death within the or 4-year term also is dependent on when the grantor dies and in particular on how much of the term remains at the grantor’s death thus neither the vesting nor the duration of the spousal interests is fixed and ascertainable upon the inception of the trusts in that both depend on the death of the grantor within a specified period given that the regulations require that the governing instrument fix the term of the annuity or unitrust_interest sec_25_2702-3 gift_tax regs we believe that the term of the spousal interests must be fixed and ascertainable upon the inception of the trusts in order to be qualified interests see cook v commissioner t c pincite in contrast with petitioners’ reading of sec_2702 we do not read sec_2702 or the regulations thereunder to allow transferors such as decedent and focardi to reduce the value of a remainder_interest simply by assigning a value to a spousal interest which may never take effect see id each spousal interest also is not a qualified_interest in that it fails the duration requirement of sec_25_2702-3 gift_tax regs that a term extend for the life of the term holder for a specified term of years or for the shorter of those periods the instruments establishing the grats stand in marked contrast to sec_25_2702-2 example gift_tax regs where the 10-year revocable spousal interest is in all events payable to the spouse beginning at the end of the grantor’s 10-year term the spousal annuity in that example meets the duration rule_of sec_25_2702-3 gift_tax regs in that the 10-year interests of both the grantor and the spouse are upon creation of the trust fixed and ascertainable in other words the spousal interest in the example is not contingent upon the grantor’s death before the expiration of the initial 10-year term but is dependent on the spouse’s survival of that term if the spouse survives until the start of the spousal interest he or she will receive that interest in all events subject_to the grantor’s retained right of revocation petitioners rely primarily upon 319_f3d_1203 9th cir to support their view that the spousal interests at issue are qualified interests in schott v commissioner supra pincite the court_of_appeals for the ninth circuit held that the commissioner’s interpretation of sec_25_2702-2 example gift_tax regs to exclude the contingency of the spouse’s being alive at the time her annuity begins is unreasonable and invalid and that a two- life_annuity based on the lives of the grantor and spouse with a limit of fifteen years falls ‘within the class of easily valued rights’ that congress meant to qualify the grat there provided for fixed annuity payments to the grantor until the earlier of the grantor’s death or years if the grantor died before the end of the 15-year term and the grantor’s spouse survived the grantor the annuity was to be paid to the spouse for the remainder of the 15-year term the grantor retained the right to revoke the spouse’s interest the case of schott v commissioner supra does not require that we accept petitioners’ conclusion that the spousal interests in issue were qualified interests we do not believe that the ability to easily value a spousal interest is the linchpin for a finding that the spousal interest is a qualified_interest the legislative_history under sec_2702 indicates that congress enacted sec_2702 intending to curb potential valuation abuse associated with intrafamily transfers of wealth cook v commissioner f 3d pincite see also cong rec pincite7-30538 the possibility of such an abuse is present where as here it is not certain at the outset of the trusts that payments will ever be made under a survivorship_annuity we understand the lawmaker’s intent for sec_2702 is to ensure that a retained_interest be fixed and ascertainable at the creation of a_trust in order to reduce the value_of_the_gift of a remainder_interest see cook v commissioner f 3d pincite if as petitioners claim gifts in trust could be reduced by the value of spousal interests which are contingent and which never take effect the retained interests would have the potential for overvaluation and the gift of the remainder would have the potential for undervaluation we consider such treatment to be contrary to the lawmaker’s intent for sec_2702 see id this court and the court_of_appeals for the seventh circuit opined on the subject matter at hand in cook v commissioner supra the court_of_appeals for the ninth circuit did not acknowledge disagreement with cook but distinguished cook on the ground that cook unlike schott involved an expressed contingency that the spouses remain married at the time of the grantor spouse’s death in cook the grats stated that an annuity would be paid to the grantor until the earlier of years or the grantor's death if the grantor survived the 5-year term the remaining trust property would pass to a separate trust benefiting the grantor’s son if the grantor died before the end of the 5-year term and was married to the grantor’s spouse at the time of death all remaining trust property would pass to a contingent marital annuity_trust pursuant to which the grantor’s spouse would receive the annuity amount for the balance of the 5-year term upon the earlier of the end of the 5-year term or the death of the grantor's spouse the remaining trust assets would pass to a separate trust benefiting the grantor's son the grantor reserved the power_to_revoke the successor interest of the spouse this court held that the spousal interests in cook v commissioner supra were not qualified interests because among other reasons they were neither fixed nor ascertainable upon the inception of the trusts on appeal the court_of_appeals for the seventh circuit agreed that court noted that the spouse’s interest might never vest and stated that allowing a reduction for tax purposes of a gift made in trust for an ephemeral interest would invite abuse cook v commissioner f 3d pincite that court concluded that the spousal interests were contingent and not fixed and ascertainable because the spouse was entitled to receive the interest only if the spouse survived the grantor and only then if the spouse and grantor remained married given the fact that marital trusts are present both here and in cook and that the opinions in schott did not mention a marital trust there we believe that the decision in cook applies here with more vigor and force than the decision in 319_f3d_1203 9th cir such is especially so given our reading of the instruments establishing the grats at issue to reveal a strong implicit understanding of a marriage contingency for any payment under the spousal interests we also note that sec_25_2702-2 gift_tax regs requires that the successor annuitant be the grantor’s spouse in order to apply the rule that the grantor’s retention of a power_to_revoke a qualified_annuity_interest or unitrust_interest is continued our view is further supported by the well-established principle that the judiciary should accord substantial deference to the commissioner’s interpretation of treasury regulations see 455_us_305 444_us_555 848_f2d_1164 11th cir en_banc see also 452_us_205 absent some obvious repugnance to the statute the agency’s regulation implementing this legislation should be accepted by the courts as should the agency’s interpretation of its own regulation and the fact that the treasury_department has recently amended its regulations on this subject_to clarify the rules applicable to revocable spousal interests and to clarify its view that sec_2702 was enacted to overcome both a problem concerning an uncertainty continued the retention of a qualified_annuity_interest or unitrust_interest thus absent an explicit marriage contingency in this case such a contingency is implicit see generally kozusko commentary on schott v commissioner tax mgmt est gifts tr j of course as we have just recently noted deference is not required to the extent that the regulation is incompatible with the plain meaning of the text of the statute that it purports to construe see swallows holding ltd v commissioner t c see also natl muffler dealers association v united_states 440_us_472 interpretative federal tax regulation is reasonable only if it harmonizes with the plain language of the statute its origin and its purpose in valuation and an inaccuracy in valuation caused by an uncertainty that a survivorship interest will never be paid see t d fed reg date as to the requirement of substantial deference such a requirement would appear to be at its strongest here where the regulation in question ie the rule that allows a retention of a right to revoke not to be considered a retention for purposes of sec_2702 does not appear in the statute or in its legislative_history but is a creation of the treasury_department as to the recent amendments to the regulations those regulations state specifically that revocable spousal interests such as those here are not qualified interests they also include provisions that define the word holder to mean the person to whom the qualified_interest is payable during the term see current sec_25_2702-2 gift_tax regs require that a spousal interest subject_to a revocation power independently meet the regulatory requirements for a qualified_interest but for the transferor's power_to_revoke see current sec_25_2702-2 gift_tax regs and state that a qualified_interest may only be contingent on the survival of the holder see current sec_25_2702-3 gift_tax regs the amendments also add to the regulations a new example that illustrates a revocable spousal as mentioned supra note those amendments are not applicable here in that they apply to trusts created on or after date interest that is a qualified_interest see current sec_25_2702-3 example gift_tax regs this new example is consistent with sec_25_2702-2 example gift_tax regs on which respondent relies here a second example added to the regulations ie current sec_25_2702-3 example gift_tax regs further illustrates that revocable spousal interests such as those here are not qualified interests new example states example i a transfers property to an irrevocable_trust retaining the right to receive percent of the initial net fair_market_value of the trust property for years or until a's prior death if a survives the 10-year term the trust terminates and the trust corpus is payable to a's child if a dies prior to the expiration of the 10-year term the annuity is payable to b a's spouse if then living for the balance of the 10-year term or until b's prior death a retains the right to revoke b's interest upon expiration of b's interest or upon a's death if a revokes b's interest or if b predeceases a the trust terminates and the trust corpus is payable to a's child as is the case in example a's retained annuity interest a's right to receive the annuity for years or until a's prior death is a qualified_annuity_interest under paragraphs b and d of this section however b's interest does not meet the requirements of paragraph d of this section the term of b's annuity is not fixed and ascertainable at the creation of the trust because it is not payable for the life of b a specified term of years or for the shorter of those periods rather b's annuity is payable for an unspecified period that will depend upon the number of years left in the original term after a's death further b's annuity is payable only if a dies prior to the expiration of the 10-year term thus payment of b's annuity is not dependent solely on b's survival but rather is dependent on a's failure to survive ii accordingly the amount_of_the_gift is the fair_market_value of the property transferred to the trust reduced by the value of a's qualified_interest a's right to receive the stated annuity for years or until a's prior death b's interest is not a qualified_interest and is thus valued at zero under sec_2702 petitioners argue alternatively that this court if we conclude that the spousal interests in the grats are not qualified interests must disregard those interests in that the instruments establishing the grats state as much petitioners point the court to article five d which states that no power right or duty under the agreement will be effective or exercisable to the extent that it would cause my retained annuity interest or my wife’s husband’s interest if any hereunder to fail to qualify as a ‘qualified annuity interest’ under sec_2702 petitioners assert that the quoted text operates to invalidate the spousal interests in that those interests are not qualified interests petitioners conclude that each grat is now simply a grat for a set term of either or years as the case may be and should be treated as such we reject petitioners’ alternative argument we do not believe that petitioners are entitled at this time to treat each grat in issue as one of a set term of years simply because the grats state that our determination that the spousal interests are not qualified interests essentially means that the spousal gift is revoked such a savings_clause is ineffective for federal transfer_tax purposes and we give it no respect see 142_f2d_824 4th cir 87_tc_78 82_tc_239 affd without published opinion 786_f2d_1174 9th cir see generally revrul_65_144 1965_1_cb_442 we hold for respondent we have considered all arguments by petitioners for a contrary holding and find those arguments not discussed herein to be without merit to reflect the arbitrator’s valuation of the great bay stock decisions will be entered under rule
